 



Exhibit 10.1
INDEMNITY AGREEMENT
     This Indemnity Agreement, dated as of [     ] [     ], 2007, is made by and
between Solar Enertech Corp., a Nevada corporation (the “Company”), and
                     (the “Indemnitee”).
RECITALS
     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors, officers or agents of corporations
unless they are protected by comprehensive liability insurance or
indemnification, due to increased exposure to litigation costs and risks
resulting from their service to such corporations, and due to the fact that the
exposure frequently bears no reasonable relationship to the compensation of such
directors, officers and other agents.
     B. The statutes and judicial decisions regarding the duties of directors
and officers are often difficult to apply, ambiguous, or conflicting, and
therefore fail to provide such directors, officers and agents with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take.
     C. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so enormous (whether or not the case is meritorious), that the
defense and/or resolution of such litigation is often beyond the personal
resources of directors, officers and other agents.
     D. The Company believes that it is unfair for its directors, officers and
agents, and the directors, officers and agents of its subsidiaries, to assume
the risk of huge judgments and other expenses which may occur in cases in which
the director, officer or agent received no personal profit and in cases where
the director, officer or agent was not culpable.
     E. The Company recognizes that the issues in controversy in litigation
against a director, officer or agent of a corporation, such as the Company or
its subsidiaries, are often related to the knowledge, motives and intent of such
director, officer or agent, that he or she is usually the only witness with
knowledge of the essential facts and exculpating circumstances regarding such
matters, and that the long period of time which usually elapses before the trial
or other disposition of such litigation often extends beyond the time that the
director, officer or agent can reasonably recall such matters and may extend
beyond the normal time for retirement for such director, officer or agent with
the result that he or she, after retirement or in the event of his or her death,
his or her spouse, heirs, executors or administrators, may be faced with limited
ability and undue hardship in maintaining an adequate defense, which may
discourage such a director, officer or agent from serving in that position.
     F. Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors, officers and agents of the
Company and its subsidiaries and to encourage such individuals to take the
business risks necessary for the success of the Company and its subsidiaries, it
is necessary for the Company to contractually indemnify its directors, officers
and agents and the directors, officers and agents of its subsidiaries, and to
assume for

1



--------------------------------------------------------------------------------



 



itself maximum liability for expenses and damages in connection with claims
against such directors, officers and agents in connection with their service to
the Company and its subsidiaries, and has further concluded that the failure to
provide such contractual indemnification could result in great harm to the
Company and its subsidiaries and the Company’s stockholders.
     G. Section 78.7502, 78.751, and 78.752 of the Nevada Revised Statutes (the
“Indemnification Sections”) empowers the Company to indemnify its directors,
officers, employees and agents by agreement and to indemnify persons who serve,
at the request of the Company, as the directors, officers, employees or agents
of other corporations, partnerships, joint ventures or trusts, and expressly
provides that the indemnification provided by the Indemnification Sections is
not exclusive.
     H. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or agent of the Company and/or one or
more subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company.
     I. Indemnitee is willing to serve, or to continue to serve, the Company
and/or one or more subsidiaries of the Company, provided that he or she is
furnished the indemnity provided for herein.
AGREEMENT
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Definitions.
          (a) Agent. For the purposes of this Agreement, “agent” means any
person who is or was a director, officer, employee or other agent of the Company
or of a subsidiary of the Company; or is or was serving at the request of, for
the convenience of, or to represent the interests of the Company or a subsidiary
of the Company as a director, officer, manager, employee or agent of another
foreign or domestic corporation, partnership, joint venture, limited liability
company, trust or other enterprise.
          (b) Expenses and Liabilities. For purposes of this Agreement,
“expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense, resolution or appeal of a proceeding or
establishing or enforcing a right to indemnification under this Agreement or the
Indemnification Sections or otherwise; and “liabilities” shall include any
judgments, fines, ERISA excise taxes or penalties, or amounts paid in settlement
of a proceeding. “Expenses” and “liabilities” shall not include any expenses or
liabilities in connection with any claim made against the Indemnitee:

2



--------------------------------------------------------------------------------



 



               (i) if the claim is proved by final judgment in a court of law or
other final adjudication to have been based upon or attributable to the
Indemnitee’s in fact having gained any personal profit or advantage to which he
or she was not legally entitled;
               (ii) if it is proved by final judgment in a court of law or other
final adjudication that such indemnification is unlawful;
               (iii) if it is proved by final judgment in a court of law or
other final adjudication that the Indemnitee is liable pursuant to Nevada
Revised Statute 78.138;
               (iv) for a disgorgement of profits made from the purchase and
sale by the Indemnitee of securities pursuant to Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or similar provisions of
any state statutory law or common law;
               (v) on account of any liability derived from a failure of the
Indemnitee to timely file with the U.S. Securities and Exchange Commission any
reports and notices under Sections 13 or 16(a) of the Exchange Act;
               (vi) brought about or contributed to by the dishonesty of the
Indemnitee seeking payment hereunder; however, notwithstanding the foregoing,
the Indemnitee shall be protected under this Agreement as to any claims upon
which suit may be brought against him or her by reason of any alleged dishonesty
on his or her part, unless a judgment or other final adjudication thereof
adverse to the Indemnitee shall establish that he or she committed (i) acts of
active and deliberate dishonesty, (ii) with actual dishonest purpose and intent,
(iii) which acts were material to the cause of action so adjudicated; or
               (vii) for any judgment, fine or penalty which the Company is
prohibited by applicable law from paying as indemnity or for any other reason.
          (c) Proceeding. For the purposes of this Agreement, “proceeding” means
any threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, or investigative.
          (d) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an agent of
the Company, so long as he or she is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as he or she tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by Indemnitee.

3



--------------------------------------------------------------------------------



 



     3. Liability Insurance.
          (a) Maintenance of D&O Insurance. The Company hereby covenants and
agrees that, so long as the Indemnitee shall continue to serve as an agent of
the Company and thereafter so long as the Indemnitee shall be subject to any
possible proceeding by reason of the fact that the Indemnitee was an agent of
the Company, the Company, subject to Section 3(c), shall promptly obtain and
maintain in full force and effect directors’ and officers’ liability insurance
(“D&O Insurance”) in reasonable amounts from established and reputable insurers.
          (b) Rights and Benefits. In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if the Indemnitee is a director; or of the
Company’s officers, if the Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, if the Indemnitee is not a director
or officer but is a key employee. Notwithstanding the preceding sentence, D&O
Insurance may not provide protection for an Indemnitee adjudged by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, to be liable
for intentional misconduct, fraud or a knowing violation of law, except with
respect to the advancement of expenses or indemnification ordered by a court.
          (c) Limitation on Required Maintenance of D&O Insurance.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain D&O Insurance if the Company determines in good faith that such
insurance is not reasonably available, the premium costs for such insurance are
disproportionate to the amount of coverage provided, the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.
     4. Mandatory Indemnification. Subject to Section 9 below, the Company shall
indemnify the Indemnitee as follows:
          (a) Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding (other than an
action by or in the right of the Company) by reason of the fact that he or she
is or was an agent of the Company, or by reason of anything done or not done by
him or her in any such capacity, the Company shall indemnify the Indemnitee
against any and all expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise taxes and penalties, and
amounts paid in settlement) actually and reasonably incurred by him or her in
connection with the investigation, defense, resolution or appeal of such
proceeding, provided the Indemnitee acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company and its stockholders, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner which the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

4



--------------------------------------------------------------------------------



 



          (b) Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company by reason of the fact that he or she is or was an agent of the
Company, or by reason of anything done or not done by him or her in any such
capacity, the Company shall indemnify the Indemnitee against all expenses
actually and reasonably incurred by him or her in connection with the
investigation, defense, resolution or appeal of such proceeding, provided the
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company and its stockholders;
except that no indemnification under this subsection 4(b) shall be made in
respect to any claim, issue or matter as to which such person shall have been
finally adjudged to be liable to the Company by a court of competent
jurisdiction unless and only to the extent that the court in which such
proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
court shall deem proper.
          (c) Actions where Indemnitee is Deceased. If the Indemnitee is a
person who was or is a party or is threatened to be made a party to any
proceeding by reason of the fact that he or she is or was an agent of the
Company, or by reason of anything done or not done by him or her in any such
capacity, and if prior to, during the pendency of after completion of such
proceeding Indemnitee becomes deceased, the Company shall indemnify the
Indemnitee’s heirs, executors and administrators against any and all expenses
and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred to the extent Indemnitee would have
been entitled to indemnification pursuant to Sections 4(a) or 4(b) above were
Indemnitee still alive.
          (d) Limitations. Notwithstanding the foregoing, the Company shall not
be obligated to indemnify the Indemnitee for expenses or liabilities of any type
whatsoever for which payment is actually made to or on behalf of Indemnitee
under a valid and collectible insurance policy of D&O Insurance, or under a
valid and enforceable indemnity clause, by-law or agreement.
     5. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever incurred by him or
her in the investigation, defense, resolution or appeal of a proceeding, but not
entitled, however, to indemnification for all of the total amount hereof, the
Company shall nevertheless indemnify the Indemnitee for such total amount except
as to the portion hereof to which the Indemnitee is not entitled.
     6. Mandatory Advancement of Expenses. Subject to Section 9(a) below, the
Company shall advance all expenses incurred by the Indemnitee in connection with
the investigation, defense, resolution or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall be determined ultimately that the Indemnitee is not entitled to be
indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefor by the Indemnitee to the
Company. In the event that the Company fails to pay expenses

5



--------------------------------------------------------------------------------



 



as incurred by the Indemnitee as required by this paragraph, Indemnitee may seek
mandatory injunctive relief from any court having jurisdiction to require the
Company to pay expenses as set forth in this paragraph. If Indemnitee seeks
mandatory injunctive relief pursuant to this paragraph, it shall not be a
defense to enforcement of the Company’s obligations set forth in this paragraph
that Indemnitee has an adequate remedy at law for damages.
     7. Notice and Other Indemnification Procedures.
          (a) Notice by Indemnitee. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect thereto may be sought from the Company under this Agreement, notify the
Company of the commencement or threat of commencement thereof.
          (b) Notice by Company. If, at the time of the receipt of a notice of
the commencement of a proceeding pursuant to Section 7(a) hereof, the Company
has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
          (c) Defense. In the event the Company shall be obligated to pay the
expenses of any proceeding against the Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
reasonably acceptable to the Indemnitee, upon the delivery to the Indemnitee of
written notice of its election so to do. After delivery of such notice,
acceptance of such counsel by the Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her counsel in any such proceeding at the Indemnitee’s
expense; and (ii) if (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.
     8. Determination of Right to Indemnification.
          (a) Successful Defense. To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding (including,
without limitation, an action by or in the right of the Company) to which the
Indemnitee was a party by reason of the fact that he or she is or was an agent
of the Company at any time, the Company shall indemnify the Indemnitee against
all expenses of any type whatsoever actually and reasonably incurred by him or
her in connection with the investigation, defense or appeal of such proceeding.

6



--------------------------------------------------------------------------------



 



          (b) Other Situations. In the event that Section 8(a) is inapplicable,
the Company shall also indemnify the Indemnitee unless, and except to the extent
that, the Company shall prove by clear and convincing evidence in a forum listed
in Section 8(c) below that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification.
          (c) Selection of Forum. The Indemnitee shall be entitled to select the
forum in which the validity of the Company’s claim under Section 8(b) hereof
that the Indemnitee is not entitled to indemnification will be heard from among
the following:
               (i) A quorum of the Board consisting of directors who are not
parties to the proceeding for which indemnification is being sought;
               (ii) The stockholders of the Company;
               (iii) If a majority vote of a quorum of the Board, consisting of
directors who are not parties to the proceeding for which indemnification is
being sought, so orders, by independent legal counsel in a written opinion; or
               (iv) If a quorum of the Board, consisting of directors who are
not parties to the proceeding for which indemnification is being sought, cannot
be obtained, by independent legal counsel in a written opinion.
          (d) Submission to Forum. As soon as practicable, and in no event later
than thirty (30) days after written notice of the Indemnitee’s choice of forum
pursuant to Section 8(c) above, the Company shall, at its own expense, submit to
the selected forum in such manner as the Indemnitee or the Indemnitee’s counsel
may reasonably request, its claim that the Indemnitee is not entitled to
indemnification; and the Company shall act in the utmost good faith to assure
the Indemnitee a complete opportunity to defend against such claim.
          (e) Expenses Related to this Agreement. Notwithstanding any other
provision in this Agreement to the contrary, the Company shall indemnify the
Indemnitee against all expenses incurred by the Indemnitee in connection with
any hearing or proceeding under this Section 8 involving the Indemnitee and
against all expenses incurred by the Indemnitee in connection with any other
proceeding between the Company and the Indemnitee involving the interpretation
or enforcement of the rights of the Indemnitee under this Agreement unless a
court of competent jurisdiction finds that each of the claims and/or defenses of
the Indemnitee in any such proceeding was frivolous or made in bad faith.
     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, unless (i) such
indemnification is expressly required to be made by law, (ii) the proceeding was
authorized by the Board, (iii) such indemnification is provided by the Company,
in its sole discretion, pursuant to the powers vested in the Company under the
Nevada Revised Statutes or (iv) the proceeding is brought to establish or
enforce a

7



--------------------------------------------------------------------------------



 



right to indemnification under this Agreement or any other statute or law or
otherwise as required under the Indemnification Sections;
          (b) Lack of Good Faith. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or
          (c) Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding unless the Company
consents to such settlement, which consent shall not be unreasonably withheld.
     10. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
his or her official capacity and to action in another capacity while occupying
his or her position as an agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.
     11. Enforcement. Any right to indemnification or advances granted by this
Agreement to Indemnitee shall be enforceable by or on behalf of Indemnitee in
any court of competent jurisdiction if (i) the claim for indemnification or
advances is denied, in whole or in part, or (ii) no disposition of such claim is
made within ninety (90) days of request therefor. Indemnitee, in such
enforcement action, if successful in whole or in part, shall be entitled to be
paid also the expense of prosecuting his or her claim. It shall be a defense to
any action for which a claim for indemnification is made under this Agreement
(other than an action brought to enforce a claim for expenses pursuant to
Section 6 hereof, provided that the required undertaking has been tendered to
the Company) that Indemnitee is not entitled to indemnification because of the
limitations set forth in Sections 4 and 9 hereof. Neither the failure of the
Company (including its Board of Directors or its stockholders) to have made a
determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company (including its Board of Directors or its
stockholders) that such indemnification is improper, shall be a defense to the
action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise.
     12. Subrogation. In the event the Company is obligated to make a payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery under an insurance policy or any other
indemnity agreement covering the Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

8



--------------------------------------------------------------------------------



 



     13. Survival of Rights.
          (a) All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is an agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrational, administrative or investigative, by reason of the fact
that Indemnitee was serving in the capacity referred to herein.
          (b) The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
     14. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent permitted by law
including those circumstances in which indemnification would otherwise be
discretionary.
     15. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.
     16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
     17. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.
     18. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Nevada as applied to contracts
entered into and to be performed entirely within Nevada.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     The parties hereto have entered into this Indemnity Agreement effective as
of the date first above written.

              SOLAR ENERTECH CORP.,     a Nevada corporation
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Address:    
 
       
 
            INDEMNITEE
 
                  Signature
 
       
 
  Name:    
 
       
 
       
 
  Address:    
 
       
 
       
 
       
 
       
 
       

10